United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Keyport, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket Nos. 14-933 & 15-92
Issued: April 15, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 18, 2014 appellant, through counsel, filed a timely appeal from a
November 21, 2013 decision of the Office of Workers’ Compensation Programs (OWCP) in
OWCP File No. xxxxxx238. The Board assigned Docket No. 14-933. On June 2, 2014
appellant, through counsel, filed a timely appeal from a March 11, 2014 OWCP decision in
OWCP File No. xxxxxx368. The Board assigned Docket No. 15-92. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of these cases.
ISSUES
The issues are: (1) whether appellant established that she sustained a recurrence of
disability beginning May 10, 2008 causally related to her accepted employment condition under
OWCP File No. xxxxxx238 in Docket No. 14-933; and (2) whether OWCP met its burden of
proof to suspend her compensation benefits in accordance with 5 U.S.C. § 8123(d) of FECA on
1

5 U.S.C. § 8101 et seq.

the grounds that she refused to cooperate with a scheduled medical examination under OWCP
File No. xxxxxx368 in Docket No. 15-92.
On appeal, counsel asserts in OWCP File No. xxxxxx238, Docket No. 14-933, that the
impartial medical examiner’s opinion is insufficiently rationalized to constitute the special
weight of the medical opinion evidence and resolve the conflict. In OWCP File No. xxxxxx368,
Docket No. 15-92, he asserts that appellant provided medical evidence showing that she was
medically unable to travel to the scheduled medical appointment.
FACTUAL HISTORY
These matters have previously been before the Board. On November 17, 2000 appellant,
then a 34-year-old clerk, filed an occupational disease claim alleging that on October 23, 2000
she experienced cervical and shoulder problems secondary to her clerk duties. OWCP assigned
OWCP File No. xxxxxx368 and accepted the condition of cervical radiculopathy and approved
right shoulder arthroscopy, which was performed on November 19, 2002 and an anterior cervical
discectomy, which was performed on August 31, 2004.
Appellant suffered a second employment injury on October 20, 2007. OWCP assigned
OWCP File No. xxxxxx238 and accepted aggravation of cervical radiculopathy. On
February 14, 2008 OWCP combined the two file numbers, with File No. xxxxxx238 serving as
the master file number.
Under OWCP File No. xxxxxx238, the Board, in a December 12, 2011 decision, set aside
a September 28, 2010 OWCP decision denying a recurrence claim.2 The Board found an
unresolved conflict in the medical opinion evidence between appellant’s treating physicians,
Drs. Gordon D. Donald and Cary D. Glastein, Board-certified orthopedic surgeons, and OWCP’s
referral physician, Dr. David I. Rubinfeld, a Board-certified orthopedic surgeon, as to whether
appellant’s claim should be expanded to include a lumbar condition and whether she sustained a
recurrence of disability beginning May 10, 2008.
Thereafter, in a June 17, 2013 decision, the Board set aside a July 17, 2012 OWCP
decision denying authorization for right shoulder surgery.3 The Board also found there was an
unresolved conflict in the medical opinion evidence between appellant’s physician, Dr. Daniel J.
Mulholland, a Board-certified orthopedic surgeon, and OWCP’s physicians, Dr. Kenneth P.
Heist, a Board-certified osteopathic orthopedic surgeon, and Dr. Aldo Iulo, a Board-certified
orthopedic surgeon, regarding whether appellant’s request for right shoulder surgery should be
authorized. The facts and circumstances of the case as set forth in the Board’s prior decisions
under both OWCP file numbers are incorporated herein by reference.
On March 8, 2012 OWCP, under OWCP File No. xxxxxx238, referred appellant to
Dr. Ian Fries, a Board-certified orthopedic surgeon, to resolve the conflict between Drs. Donald
2

Docket No. 11-565 (issued December 12, 2011).

3

Docket No. 13-230 (issued June 17, 2013).

2

and Glastein, appellant’s physicians, and Dr. Rubinfeld, an OWCP referral physician, as to
whether appellant’s claim should be expanded to include a lumbar condition and whether she
sustained a recurrence of disability beginning May 10, 2008.
On March 20, 2012 Dr. Fries recommended a functional capacity evaluation (FCE),
which was performed on April 2, 2012. In a subsequent May 17, 2012 report, he based his
opinion upon a review of the medical evidence, FCE, statement of accepted facts (SOAF) and
physical examination. Dr. Fries provided a summary of appellant’s claimed recurrence and
injury history as well as a detailed summary of the medical reports and objective tests he
reviewed. He also reviewed and provided a summary of OWCP’s decisions and appellant’s
request for reconsideration. Diagnoses included: resolved C5-6 radiculopathies; anterior C3-4
and C4-5 decompression and fusion for multilevel degenerated cervical spondylosis; right
shoulder anthroscopic surgery for frayed rotator cuff, impingement and a hypermobile and
arthritic acromioclavicular joint with residual acromioclavicular clicking; right interscapular and
trapezius myalgias, chronic opioid pain maintenance; and isthmic spondylolisthesis and
degneration. Physical examination revealed tenderness on palpation of right distal clavicle and
right interscapular tenderness. Range of motion for cervical flexion was 30 degrees, 10 degrees
cervical extension, 40 degrees right rotation, 60 degrees left rotation, 20 degrees left bending,
and 30 degrees right bending. Dr. Fries reported appellant’s bilateral shoulder range of motion
as 150 degrees forward flexion while complaining of low back pain, 170 degrees reaching in
abduction, 30 degrees extension, 90 degrees external rotation, 100 degrees abduction, 50 degrees
right interanl rotation, 70 degrees left internal rotation, 30 degrees right adduction, and 40
degrees left adduction. An examation of appellant’s lumbar spine revealed tenderness over the
superior posterior iliac crest mid scapular line, some lumbosacral area soreness, pain pointing in
the right lower paralumbar area, and generalized soreness over lower lumbar spine and posterior
pelvis, more somewhat on the left rather than the right sacroiliac joint area. Dr. Fries reviewed
the April 2, 2012 FCE report and noted that she exhibited overall decreased strength and better
range of neck motion and lifting.
A May 14, 2012 electromyographic test of appellant’s upper extremities and neck were
normal as there were no abnormalities in the paracervical muscles or bilateral upper extremities.
Dr. Fries opined that appellant’s L5-S1 spondylolisthesis back pain was not work related as this
is a spontaneous condition and was first documented in 1999. He also opined that any
work-related aggravation was speculative. In concluding, Dr. Fries opined that appellant no
longer had any residuals of her accepted cervical radiculopathy or any aggravation of cervical
radiculopathy. He also opined that her lumbar spine condition and symptoms were not caused or
aggravated by her employment.
By decision dated June 22, 2012, OWCP denied appellant’s recurrence claim under
OWCP File No. xxxxxx238. It also denied her request to expand her claim to include a lumbar
condition. In reaching these determinations, OWCP found that Dr. Fries’ opinion as the
impartial medical examiner constituted the special weight of the evidence.
In a letter dated June 29, 2012, counsel requested an oral hearing before an OWCP
hearing representative of the June 22, 2012 OWCP decision under File No. xxxxxx238. The oral
hearing was held on October 24, 2012.

3

By decision dated January 15, 2013, under OWCP File No. xxxxxx238, the hearing
representative vacated the June 22, 2012 decision and remanded for further development of the
evidence. He found that, while Dr. Fries provided a lengthy analysis of the medical and factual
evidence, his report contained very little analysis on the issues posed to him by OWCP.
In a February 15, 2013 supplemental report, Dr. Fries opined that appellant’s lumbar
condition was not caused or aggravated by her work injury based on the lack of supporting
objective or subjective findings. He also concluded that her recurrence of disability beginning
May 10, 2008 was unrelated to her accepted work injury.
By decision dated May 15, 2013, OWCP denied recurrence under OWCP File
No. xxxxxx238.
By letter dated May 17, 2013, counsel requested an oral hearing before the hearing
representative under OWCP File No. xxxxxx238. The hearing was held on August 29, 2013.
On July 24, 2013, under OWCP File No. xxxxxx368, OWCP referred appellant to
Dr. Michael Gordon, a Board-certified orthopedic surgeon, to resolve the conflict in the medical
opinion evidence between Dr. Mulholland, appellant’s physician, and Drs. Heist and Iulo, for
OWCP, on the issue of whether appellant’s request for right shoulder surgery should be
authorized.4 The appointment was for August 5, 2013 at 2:00 p.m.
By letter dated June 25, 2013, under OWCP File No. xxxxxx368, counsel requested proof
that OWCP followed its procedures in the selection of the physician to serve as an impartial
medical examiner.
In a letter dated July 30, 2013, counsel submitted a July 22, 2013 report from Dr. Donald
indicating that appellant was unable to attend the appointment with Dr. Gordon under OWCP
File No. xxxxxx368. He noted that her health problems precluded her from attending the
appointment as she was unable to travel such a distance although no actual distance was
specified. Counsel requested OWCP to reschedule the appointment with a physician closer to
appellant’s residence in New Jersey.
In a July 22, 2013 report, Dr. Donald indicated that appellant was unable to travel the
distance from her home to Dr. Gordon’s office due to her medical conditions. He requested
OWCP to reschedule with a physician closer to her home in New Jersey.
In a July 31, 2013 letter, OWCP informed appellant that Dr. Donald’s report was
insufficient to establish that she was unable to attend the scheduled appointment. It stated that he
did not identify her medical conditions nor provide a rationalized opinion explaining her inability
to travel to the appointment.

4

Initially OWCP, in a July17, 2013 letter, had scheduled appellant’s appointment with Dr. Gordon for August 5,
2013 at 9:30 a.m. The location noted in the July 17, 2013 letter was 11 Broadway, Suite 540, New York, NY 10004
while the address in the July 24, 2013 letter was 150 Broadway, Suite 1817, New York, NY 10038.

4

On August 6, 2013 OWCP was informed that appellant did not show up for the
appointment with Dr. Gordon.
On August 7, 2013 OWCP, in OWCP File No. xxxxxx368, issued a notice proposing to
suspend appellant’s compensation on the grounds that she failed to appear for the examination
with Dr. Gordon on August 5, 2013. Appellant was informed of the penalty provision of section
8123(d) of FECA and was given 14 days to provide, in writing, good cause for her failure to
appear. She was also advised to contact OWCP immediately if she intended to report for a
rescheduled examination with Dr. Gordon.
Under OWCP File No. xxxxxx368, OWCP issued a decision on August 22, 2013 which
finalized the proposed suspension effective that day. It found that appellant did not attend the
scheduled appointment on August 5, 2013. OWCP informed her that wage-loss compensation
would be reinstated after attendance and full cooperation with an examination.
On August 26, 2013 OWCP, in OWCP File No. xxxxxx368, received an August 22, 2013
report from Dr. Donald responding to its July 31, 2013 letter. Dr. Donald stated that appellant
did not attend the scheduled examination with Dr. Gordon as she believed his opinion that she
was unable to travel to an appointment was sufficient to warrant the rescheduling of an
appointment closer to her home. He noted that it would take her approximately an hour and a
half to travel the 70 miles from her home to Dr. Gordon’s Manhattan office. Dr. Donald noted
that appellant was only able to tolerate sitting for 30 to 45 minutes. Diagnoses included cervical
herniated disc with radiculopathy and lumbar internal disc disruption superimposed on
spondylolisthesis and radiculopathy as well as spinal lumbar stenosis. Dr. Gordon related that
appellant had L4-5 herniated discs and a titanium plate in her neck.
By letter dated August 27, 2013, counsel requested an oral hearing before an OWCP
hearing representative on the August 22, 2013 decision under OWCP File No. xxxxxx368, which
was held on January 13, 2014.
On November 21, 2013 under OWCP File No. xxxxxx238, the hearing representative
affirmed the denial of appellant’s claim for a recurrence of disability beginning May 10, 2008.5
In a January 8, 2014 report, Dr. Donald reiterated his opinion that appellant’s medical
restrictions precluded her from attending the scheduled appointment with Dr. Gordon. He stated
that appellant was unable to tolerate prolonged periods of sitting particularly driving, due to
increased lower back and neck pain which was attributable to her accepted employment injuries.
By decision dated March 11, 2014, the hearing representative affirmed the August 22,
2013 decision in OWCP File No. xxxxxx368.
5

The Board notes that, following the November 21, 2013 decision in OWCP File No. xxxxxx238, OWCP
received additional evidence. However, the Board may only review evidence that was in the record at the time it
issued its final decision. See 20 C.F.R. § 501.2(c)(1); M.B., Docket No. 09-176 (issued September 23, 2009); J.T.,
59 ECAB 293 (2008); G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes,
54 ECAB 373 (2003).

5

LEGAL PRECEDENT -- ISSUE 1
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence of
record establishes that he or she can perform the light-duty position, the employee has the burden
to establish, by the weight of the reliable, probative, and substantial evidence, a recurrence of
disability and to show that he or she cannot perform such light duty.6 As part of this burden, the
employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the light-duty requirements.7
A recurrence of disability is defined as the inability to work after an employee has
returned to work, caused by a spontaneous change in a medical condition which had resulted
from a previous injury or illness without an intervening injury or new exposure to the work
environment that caused the illness.8 The Board has held that whether a particular injury causes
an employee to be disabled for work is a medical question that must be resolved by competent
and probative medical evidence.9 The weight of medical opinion is determined on the report of a
physician, who provides a complete and accurate factual and medical history, explains how the
claimed disability is related to the employee’s work and supports that conclusion with sound
medical reasoning.10
For conditions not accepted by OWCP as being employment related, it is the employee’s
burden to provide rationalized medical evidence sufficient to establish causal relation, not
OWCP’s burden to disprove such relationship.11
Section 8123(a) of FECA12 provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.13 The implementing regulations
provide in pertinent part: “If there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
6

K.C., Docket No. 08-2222 (issued July 23, 2009); Richard A. Neidert, 57 ECAB 474 (March 10, 2006).

7

C.S., Docket No. 08-2218 (issued August 7, 2009); Joseph D. Duncan, 54 ECAB 471 (2003); Roberta L.
Kaaumoana, 54 ECAB 150 (2002); Terry R. Hedman, 38 ECAB 222 (1986).
8

20 C.F.R. § 10.5(x). See S.F., 59 ECAB 525 (2008); Albert C. Brown, 52 ECAB 152 (2000); Terry R. Hedman,

9

See R.C., 59 ECAB 546 (2008); Carol A. Lyles, 57 ECAB 265 (2005); Donald E. Ewals, 51 ECAB 428 (2000).

id.

10

See C.S., supra note 7; Sandra D. Pruitt, 57 ECAB 126 (2005).

11

G.A., Docket No. 09-2153(issued June 10, 2010); Jaja K. Asaramo, 55 ECAB 200 (2004); Alice J. Tysinger, 51
ECAB 638 (2000).
12

5 U.S.C. § 8123(a).

13

Id.; see J.J., Docket No. 09-27 (issued February 10, 2009); Y.A., 59 ECAB 701 (2008); Darlene R. Kennedy, 57
ECAB 414 (2006); Geraldine Foster, 54 ECAB 435 (2003).

6

a third physician who shall make an examination.”14 Where a case is referred to an impartial
medical specialist for the purpose of resolving a conflict, the opinion of such specialist, if
sufficiently well rationalized and based on a proper factual and medical background must be
given special weight.15
ANALYSIS -- ISSUE 1
As the prior Board decision found, there was a conflict in the medical evidence as to the
issue of an employment-related recurrence of disability on and after May 10, 2008 and whether
appellant’s claim should be expanded to include a lumbar condition.
In the Board’s prior decision, the requirement that a physician’s opinion must be
accompanied by medical rationale was clearly stated. With respect to a recurrence of disability
as of May 10, 2008, Dr. Fries stated in his May 17, 2012 report that appellant’s recurrence of
May 10, 2008 was unrelated to her accepted employment injury and that her lumbar condition
was not employment related. However, his opinions were not accompanied by any supporting
explanation or discussion of evidence that would constitute medical rationale. Dr. Fries did not
refer to evidence as to the time period in question or explain why he did not believe there was a
recurrence of total disability. OWCP requested that he provide a supplemental report with
supporting rationale. In his February 15, 2013 supplemental report, Dr. Fries briefly stated that
appellant’s lumbar condition was not employment related due to the lack of objective and
subjective findings with no discussion or supporting rationale. While he provided a detailed
summary of the medical and factual evidence in his May 12, 2012 report, the Board finds that his
brief remarks are insufficiently rationalized. Dr. Fries also failed to provide any supporting
rationale or clarification in his supplemental report as to why he believed appellant did not
sustain a recurrence of disability on May 10, 2008 or why her claim should not be expanded to
include a lumbar condition.
As Dr. Fries’ clarification of his opinion was insufficient to resolve the conflict evidence
on this issue, the case will be referred to a new impartial medical specialist to obtain a reasoned
opinion as to whether appellant sustained a recurrence of total disability on May 10, 2008 as
claimed and whether her claim should be expanded to include a lumbar condition.16 As the
Board stated in its prior decision, resolving this issue is essential to the proper adjudication of
this claim. Following this and any other development deemed necessary, OWCP will issue a de
novo decision in the case.
On appeal, counsel argues that the reports by Dr. Fries are insufficiently rationalized and
thus cannot constitute the weight of the medical opinion evidence. As discussed above, the
Board agrees that Dr. Fries’ opinion does not constitute the special weight of the medical opinion
14

5 U.S.C. § 8123(a); see also R.H., 59 ECAB 382 (2008); Raymond A. Fondots, 53 ECAB 637 (2002); Rita
Lusignan (Henry Lusignan), 45 ECAB 207 (1993).
15

V.G., 59 ECAB 635 (2008); Sharyn D. Bannick, 54 ECAB 537 (2003); Gary R. Sieber, 46 ECAB 215 (1994).

16

Guiseppe Aversa, 55 ECAB 164 (2003).

7

evidence generally afforded to an impartial medical examiner due to his lack of clarity and
supporting rationale.
LEGAL PRECEDENT -- ISSUE 2
Section 8123 of FECA authorizes OWCP to require an employee who claims disability as
a result of federal employment to undergo a physical examination as it deems necessary.17 The
determination of the need for an examination, the type of examination, the choice of locale, and
the choice of medical examiners are matters within the province and discretion of OWCP.18
OWCP’s federal regulations at section 10.320 provide that a claimant must submit to
examination by a qualified physician as often and at such time and places as OWCP considers
reasonably necessary.19 Section 8123(d) of FECA and section 10.323 of OWCP’s regulations
provide that, if an employee refused to submit to or obstructs a directed medical examination, his
or her compensation is suspended until the refusal or obstruction ceases.20 However, before
OWCP may invoke these provisions, the employee is provided a period of 14 days within which
to present in writing his or her reasons for the refusal or obstruction.21 If good cause for the
refusal or obstruction is not established entitlement to compensation is suspended in accordance
with section 8123 of FECA.22
ANALYSIS -- ISSUE 2
OWCP scheduled an impartial medical examination on August 5, 2013 at 2:00 p.m. in
New York, NY with Dr. Gordon. Appellant did not appear for the scheduled examination. By
decision dated August 22, 2013, OWCP suspended her compensation effective August 22, 2013
for failure to attend the scheduled examination. On March 11, 2014 the hearing representative
affirmed the August 22, 2013 decision. The Board finds that OWCP properly suspended
appellant’s compensation for failure to attend a medical examination on August 5, 2013.
On July 24, 2013 OWCP notified appellant that she was being referred for an impartial
medical examination to resolve an existing conflict of medical opinion evidence as directed by
the Board. It informed her of her obligations to attend and cooperate. The notice clearly
explained that appellant’s compensation benefits would be suspended for failure to report to or
17

Supra note 14.

18

C.S., Docket No. 09-1597 (issued February 4, 2010); J.T., 59 ECAB 293 (2008); Dana D. Hudson, 57 ECAB
298 (2006); James C. Talbert, 42 ECAB 974 (1991).
19

20 C.F.R. § 10.320; see J.C., Docket No. 09-609 (issued January 5, 2010); J.T., supra note 18; Walter L.
Jordan, 57 ECAB 218 (2005).
20

5 U.S.C. § 8123(d); 20 C.F.R. § 10.323. See J.C., id.; Sharon Handy, 57 ECAB 446 (2006); Maura D. Fuller
(Judson H. Fuller), 56 ECAB 383 (2005).
21

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluation Medical Evidence, Chapter
2.810.13(d) (September 2010). See J.C., id.; Dana D. Hudson, supra note 18; Lynn C. Huber, 54 ECAB
281 (2002).
22

See J.C., supra note 19; Dana D. Hudson, id.; Scott R. Walsh, 56 ECAB 353 (2005).

8

for obstruction of the examination. OWCP advised her of the date and time of her scheduled
August 5, 2013 appointment with Dr. Gordon. Appellant was also provided with Dr. Gordon’s
address and telephone number. As noted, she did not appear for the appointment nor did she
attempt to reschedule the appointment prior to the designated time. Appellant’s refusal to submit
to the medical examination warrants suspension of entitlement to compensation unless she can
establish good cause for her failure to report at the scheduled time.23
The Board finds that appellant did not establish good cause for her failure to report to the
scheduled examination with Dr. Gordon. By letter dated July 31, 2013, OWCP informed her that
Dr. Donald’s report was insufficient to establish that she was unable to attend the scheduled
appointment. It notified appellant on August 7, 2013 that it proposed a suspension of her
entitlement to compensation benefits. Appellant was given 14 days to submit a valid reason for
her failure to attend the scheduled medical appointment. No evidence was submitted within the
14 days.
Appellant argued that Dr. Donald’s July 22 and August 22, 2013 reports are sufficient to
establish that she was medically unable to travel the 70 miles to see Dr. Gordon as she should not
sit for more than 30 to 45 minutes at a time. The Board finds that Dr. Donald’s objection to
appellant driving 70 miles to the scheduled examination is not a valid excuse to refuse to attend
an impartial medical examination. Appellant did not submit any medical or factual showing her
inability to get to the appointment by any other mode of transportation or that she could take
breaks in her driving to the scheduled appointment.
Appellant has not submitted sufficient evidence to establish that she was incapable of
attending the scheduled medical examination. The Board, therefore, finds that OWCP properly
suspended her right to compensation benefits effective August 22, 2013.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
On appeal, counsel argues that OWCP erred in suspending her compensation benefits
pursuant to section 8123(d) as she provided medical evidence showing that the scheduled
appointment was outside her ability to travel. As noted above there was no evidence showing
that appellant was unable to take breaks in traveling or could not take some other mode of
transportation to the schedule appointment.
CONCLUSION
The Board finds that the case in OWCP File No. xxxxxx238, in Docket No. 14-933, is
not in posture for decision on the issues of appellant’s recurrence claim and expansion of her
claim to include a lumbar condition. The Board further finds that in OWCP File No. xxxxxx368,
in Docket No. 15-92, OWCP met its burden of proof to suspend appellant’s compensation
23

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluation Medical Evidence, Chapter
2.810.13(e) (September 2010); 20 C.F.R. § 10.320.

9

benefits due to her refusal to cooperate with a scheduled medical examination, pursuant to 5
U.S.C. § 8123(d).
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 21, 2013 in OWCP File No. xxxxxx238, Docket
No. 14-933, is set aside and the case remanded for further proceedings consistent with the above
opinion. The decision of OWCP dated March 11, 2014 in OWCP File No. xxxxxx368, Docket
No. 15-92, is affirmed.
Issued: April 15, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

